Citation Nr: 0902997	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  08-01 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The veteran had active duty service from July 1959 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the claim 
of entitlement to service connection for PTSD, and assigned a 
50 percent rating.

The veteran appeared before the undersigned via 
videoconference at a Board hearing in December 2008.  A copy 
of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran has been receiving 
treatment for PTSD from a private psychiatrist and counselor, 
in addition to treatment at a VA Medical Center.  Private 
records were submitted by the veteran, covering treatment 
from May 2007 through June 2007 and September 2007 through 
December 2007.

At the December 2008 Board hearing, the veteran noted that he 
had been seeing a private psychiatrist "at least once a 
month" until either August 2008 or November 2008, when the 
psychiatrist relocated to a new office.  See December 2008 
Board transcript, pp. 3 (treatment ended a month before the 
hearing); 5 (treatment ended in August).  The veteran also 
stated that he had been regularly seeing a private counselor 
who he last saw in October 2008.  Id. at p. 5.  While the 
veteran indicated that he would attempt to obtain these 
records, treatment records since December 2007 have not been 
associated with the claims folder.

The veteran complained of worsening symptoms at his hearing.  
See id. at pp. 2-3 (suicidal and violent tendencies have 
increased in frequency).  He also noted that his private 
psychiatrist and counselor had recently recommended that he 
seek help for PTSD on an inpatient basis due to his worsening 
symptoms.  See id. at 4.  The veteran mentioned that he was 
attempting to locate a new psychiatrist for continuing 
treatment.  See id. at 7.

The Board finds that the veteran's missing private records 
must be obtained in order to accurately evaluate the 
appellant.  Furthermore, if the missing private records 
confirm that the veteran's symptoms are worsening, a new VA 
examination may be in order if the RO deems it necessary for 
adjudication.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
a Form 21-4142 (Authorization and Consent 
to Release Information) and request that he 
identify any and all records that have not 
been previously submitted, which would 
document any treatment for PTSD.  The 
veteran should be invited to provide either 
1) all records documenting treatment from 
Dr. A.G. and counselor A.M.; or, 2) a 
signed authorization form for VA to obtain 
these records on his behalf.  The RO should 
then take appropriate action to secure any 
records which have not been previously 
secured for inclusion in the claims file.  
All attempts to secure this evidence must 
be documented in the claims file.

2.  If after obtaining the above treatment 
records, additional development is deemed 
necessary, to include a VA examination, it 
should so be performed.

3.  The RO is to advise the veteran that 
it is his responsibility to report for any 
ordered VA examinations, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for VA 
examinations without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report for 
any ordered examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim.  If the claim on appeal is not 
fully granted, a supplemental statement of 
the case must be issued, and the appellant 
offered an opportunity to respond before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

